Citation Nr: 1712602	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran originally requested a Travel Board hearing in connection with his appeal.  However, in correspondence received in May 2015, the Veteran indicated that he wished to withdraw his hearing request.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The reopened claim of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2008 Board decision denied entitlement to service connection for a psychiatric disorder, to include mood disorder with panic, personality disorder claimed as mental illness, and posttraumatic stress disorder (PTSD), and the Veteran did not appeal the decision in a timely manner.

2.  Evidence received since the final July 2008 Board decision which denied service connection for a psychiatric disorder is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The July 2008 Board decision, which denied a claim of entitlement to service connection for a psychiatric disorder, to include mood disorder with panic, personality disorder claimed as mental illness, and PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the decision below, the Board reopens the claim of entitlement to service connection for an acquired psychiatric disorder.  This award represents a grant of this specific issue on appeal, although the merits of the reopened claim will be addressed further in the remand section.  Therefore, VA's duties to notify and assist with respect to the reopened claim are rendered moot. 

An April 2003 rating decision, in pertinent part, denied an original claim of entitlement to service connection for mood disorder with panic and personality disorder (with paranoid borderline and dependent personality features) claimed as mental illness and PTSD.  The April 2003 rating decision denied the claim on the bases that the condition neither occurred in nor was caused by service, the evidence showed that no incident in service caused his current diagnosed mental condition, and the evidence did not show a diagnosis of PTSD due to the assault the Veteran suffered while in service.  

The Veteran filed a timely notice of disagreement in February 2004, and appealed the denial to the Board in May 2006.  However, in a July 2008 decision, the Board denied the claim of entitlement to service connection for a psychiatric disorder on the bases that a diagnosis of PTSD based on an in-service stressor was not shown, and the Veteran's current psychiatric disability (alternatively diagnosed as bipolar disorder, alcohol dependence, depression, mood disorder with panic, dysthymic disorder, and personality disorder) was not shown by the medical evidence of record to be related to his military service.  The Veteran did not appeal the July 2008 Board denial of entitlement to service connection for an acquired psychiatric disability, thus it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016).

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

New evidence added to the record since the July 2008 Board decision includes lay statements dated in September 2010, October 2010, and January 2014 from his mother, cousin, and a friend since childhood as well as a November 2014 Mental Disorders Disabilities Benefits Questionnaire completed by a private psychologist.  

The September 2010, October 2010, and January 2014 lay statements from the Veteran's mother, cousin, and friend from childhood (who had known the Veteran prior to his entry into active duty service in November 1969) indicated that they had noticed changes in the Veteran's behavior and personality during and following his period of active duty service.  

Additionally, in the November 2014 Mental Disorders Disability Benefits Questionnaire, the private psychologist diagnosed the Veteran as having recurrent, severe major depressive disorder with psychotic features.  The private psychologist then opined that the Veteran's time in service "correlates to emerging mental health difficulties resulting in functional, occupational social impairment," and that the Veteran "suffers from major depressive disorder more likely than not caused by his time in military service and continues uninterrupted to the present."

The Board finds the lay statements and November 2014 Mental Disorders Disability Benefits Questionnaire are new, because such were not previously before VA decision makers.  Additionally, the November 2014 Mental Disorders Disability Benefits Questionnaire is material to the claim because it provides evidence of a link between the Veteran's current psychiatric problems and his period of active duty service as well as continuity of symptomatology since service.  Similarly, the September 2010, October 2010, and January 2014 lay statements suggest a continuity of psychiatric symptomatology since the Veteran's period of active duty service to the present.

Thus, the September 2010, October 2010, and January 2014 lay statements and November 2014 Mental Disorders Disability Benefits Questionnaire are new and relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for an acquired psychiatric disorder is addressed further in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been reopened.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The Veteran was provided with a VA mental disorders examination in March 2003, prior to the initial denial of his claim of entitlement to service connection for mood disorder with panic and personality disorder (with paranoid borderline and dependent personality features) claimed as mental illness and PTSD.  However, in light of the additional evidence submitted by the Veteran in support of his claim, to include the September 2010, October 2010, and January 2014 lay statements indicating that his behavior and personality changed after he separated from service in November 1971, as well as the November 2014 Mental Disorders Disability Benefits Questionnaire in which a private psychologist diagnosed him as having major depressive disorder which was more likely than not caused by his time in military service, the Board finds that a new VA psychiatric examination must be obtained to address the probable nature and etiology of his psychiatric symptomatology with consideration of this new evidence.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service treatment records, and the examination results, the examiner is requested to identify all applicable psychiatric disorders.  For every psychiatric disorder diagnosed, to include major depressive disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for all opinions.  In providing these opinions, the examiner is asked to specifically reference and discuss the Veteran's own lay statements regarding his psychiatric symptoms and their onset; the September 2010, October 2010, and January 2014 lay statements from the Veteran's mother, cousin, and friend indicating that his behavior and personality changed after he separated from service in November 1971; and the November 2014 Mental Disorders Disability Benefits Questionnaire in which a private psychologist diagnosed him as having major depressive disorder which was more likely than not caused by his time in military service.

The examiner is also asked to specifically reference and discuss the following service treatment and personnel records: the October 1971 treatment record revealing that the Veteran was treated for "a violent blow with fist"; and the service personnel record revealing that in July 1970 he suffered a self-inflicted laceration to his right wrist, at which time he indicated that he was very depressed about his relationship with the Army, and found it very difficult to adjust to the rigors of Army life.

2.  Thereafter, readjudicate the claim on appeal.  If any benefit sought is not granted in full, then the Veteran and his attorney must be issued a supplemental statement of the case that informs them of the laws and regulations pertaining to the claim.  An appropriate period should be allowed for response, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


